 

EXHIBIT 10.39

 

March 18, 2003

 

Mr. Thomas Klopack

864 Chelsea Lane

Encinitas, CA 92024

 

Dear Tom:

 

ACLARA BioSciences, Inc. (the “Company”) is pleased to offer you employment on
the terms set forth below.

 

1.    Position. You will serve in a full-time capacity as Chief Executive
Officer. You will report to the Company’s Board of Directors. By signing this
letter agreement, you represent and warrant to the Company that you are under no
contractual commitments inconsistent with your obligations to the Company. You
will work principally out of the Company’s facility in the San Francisco Bay
Area, but it is understood that you will commute from San Diego and you will be
entitled to work a minimum of one (1) day per week out of your home or other
office in San Diego County.

 

2.    Board of Directors. You will be appointed as a member of the Board of
Directors of the Company effective as of the start date of your employment.

 

3.    Salary. You will be paid a base salary at the annual rate of $345,000,
payable in bi-weekly installments in accordance with the Company’s standard
payroll practices for salaried employees. This salary will be subject to
increase pursuant to the Company’s employee compensation policies in effect from
time to time.

 

4.    Bonus. You will be eligible for an annual bonus of up to 35% of your base
salary based on achievement of mutually agreed-upon milestones, assessed at the
end of each evaluation period.

 

5.    Employee Benefits. As a regular employee of the Company, you will be
eligible to participate in a number of Company-sponsored benefits. In addition,
you will be entitled to paid time off in accordance with the Company’s policy,
as in effect from time to time.

 

6.    Stock Options. Subject to the approval of the Company’s Board of
Directors, you will be granted options to purchase 700,000 shares of the
Company’s Common Stock. Such options will be incentive stock options to the
extent permissible under applicable tax laws, and the balance will be
nonstatutory stock options. The exercise price per share will be equal to the
closing price of the Company’s Common Stock on the trading day immediately prior
to the date the options are granted, which is expected to be the date on which
you commence employment with the Company. The options will generally be subject
to the terms and conditions applicable to options granted under the Company’s
Amended and Restated 1997 Stock Plan, as described in that Plan and the
applicable stock option agreement, although the

 



--------------------------------------------------------------------------------

nonstatutory options may be granted outside such Plan. The options will vest
over four (4) years, with twenty-five percent (25%) of the shares subject to
such options vesting on the first anniversary of the date you commence your
employment with the Company and one forty-eighth (1/48th) of the original number
of shares vesting on each monthly anniversary of such date thereafter while you
remain a service provider to the Company. Such vesting shall be subject to
acceleration as provided for in the Severance Agreement referred to in paragraph
7 below.

 

7.    Severance Agreement. The Company will enter into a Severance Agreement
with you substantially in the form attached hereto as Exhibit A. This Severance
Agreement will provide for certain severance payments and acceleration of
vesting of all stock option grants under circumstances described in such
agreement.

 

8.    Moving and Commuting Expenses.

 

(a)    The Company agrees to pay all reasonable moving and other relocation
expenses associated with selling your house in San Diego County and moving your
family and household to the Bay Area, including the cost of moving personal and
household effects, brokers’ commissions, expenses associated with up to three
house hunting trips for the family and a $10,000 allowance for miscellaneous
items; provided, however, that the Company’s payment of any such relocation
costs shall be reduced by the amount of commuting costs reimbursed by the
Company pursuant to clause (b) below relating to commuting costs incurred after
the six (6) month anniversary of your commencement of employment. The Company
will pay 75% of your income tax costs relating to such relocation expenses.

 

(b)    In addition, the Company agrees to pay for up to twelve (12) months of
commuting costs incurred prior to completing a move. These commuting costs will
cover a furnished apartment or equivalent, a computer, printer and reasonable
communication gear at the employees residence in San Diego, a local health club
membership and dues in the Bay Area, one round trip airfare per week to San
Diego and transportation costs to and from the airport from work or apartment in
the Bay Area and home in San Diego. To the extent permitted by applicable tax
laws, these commuting costs will be covered under company business expenses and
not be recorded as income to you. To the extent such commuting costs are
recorded as income to you, the Company will pay 100% of your income tax costs
relating thereto.

 

9.    Confidential Information and Invention Assignment Agreement. Like all
Company employees, you will be required, as a condition of your employment with
the Company, to sign the Company’s standard Confidential Information and
Invention Assignment Agreement.

 

10.    Period of Employment. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company will be entitled to terminate your employment at any
time and for any reason, with or without Cause (as defined in the Severance
Agreement referred to in paragraph 7 above). Any contrary representations which
may have been made to you are superseded by this offer. This is the full and
complete agreement between you and the Company on this term. The “at will”
nature of your employment may only be changed in an express written agreement
signed by you and a duly authorized officer of the Company.

 

2



--------------------------------------------------------------------------------

 

11.    Outside Activities. For so long as you are a full-time Company employee,
you agree that, unless the Board of Directors consents in writing otherwise, you
will devote substantially all your business time and efforts to the company;
provided, however, that your continued service as a member of the Board of
Directors of up to one other company at any one time and your continued personal
investments and related activities will not be deemed a violation of this term
so long in each case that such activities do not materially interfere with your
duties under this letter agreement. For so long as you are a full-time company
employee, you also will not knowingly assist any person or organization in
competing with the Company, in preparing to compete with the Company or in
hiring any employees of the Company.

 

12.    Withholding Taxes. All forms of compensation referred to in this letter
are subject to reduction to reflect applicable withholding and payroll taxes
(other than as provided for in paragraph 8).

 

13.    Entire Agreement. This letter and the Exhibit attached hereto contain all
of the terms of your employment with the Company and supersede any prior
understandings or agreements, whether oral or written, between you and the
Company.

 

14.    Amendment and Governing Law. This letter agreement may not be amended or
modified except by an express written agreement signed by you and a duly
authorized officer of the Company. The terms of this letter agreement and the
resolution of any disputes will be governed by California law.

 

15.    Start Date. Your employment with the Company will commence on or before
March 20, 2003.

 

We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms and accept this offer by signing and dating the
enclosed duplicate original of this letter agreement and returning it to me.
This offer, if not accepted, will expire at the close of business on March 19,
2003.

 

As required by law, your employment with the Company is contingent upon your
providing legal proof of your identity and authorization to work in the United
States.

 

Tom, we look forward with enthusiasm to your acceptance of our offer and to the
commencement of your duties with the Company.

 

If you have any questions, please call me at (858) 200-3830.

 

Very truly yours,

 

ACLARA BioSciences, Inc.

By:

 

 

/s/    Kevin Tang        

--------------------------------------------------------------------------------

     

 

 

 

3



--------------------------------------------------------------------------------

           

Kevin Tang, for the Board of Directors

 

4



--------------------------------------------------------------------------------

 

I have read and accept this employment offer:

 

 

/s/    Thomas Klopack        

--------------------------------------------------------------------------------

Thomas Klopack

 

Dated: March 19, 2003

 

5